DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aghamohammadi et al. (U. S. Patent Application Publication 2018/0012370 A1, hereafter ‘370) and in view of Ma et al. (U. S. Patent Application Publication 2014/0025331 A1, hereafter ‘331).

Regarding claim 1, Aghamohammadi teaches a system (‘370; fig. 1; ¶ 0030; FIG. 1 is a block diagram illustrating one example of an electronic device 102 in which systems and methods for mapping an environment may be implemented) for real-time mapping (‘370; Abstract) in a movable object environment (‘370; fig. 1; ¶ 0030; Examples of the electronic device 102 include - vehicles, automobiles, vehicles, automobiles, robots, aircraft, drones, unmanned aerial vehicles (UAVs)), comprising: at least one movable object (‘370; fig. 1; ¶ 0030; Examples of movable objects that incorporate an electronic device which acquires mapping data from a scanning sensor - vehicles, automobiles, vehicles, automobiles, robots, aircraft, drones, unmanned aerial vehicles (UAVs)) including a computing device (‘370; fig. 1; ¶ 0030; FIG. 1 is a block diagram illustrating one example of an electronic device 102 in which systems and methods for mapping an environment may be implemented); a scanning sensor (‘370; fig. 1; ¶ 0022; For example, one or more sensors (e.g., cameras, depth sensors, light radar or light detection and ranging (LIDAR) sensors, etc.; at least one scanning sensor) may be utilized to capture measurements of an environment) electronically coupled to the computing device (‘370; fig. 1, elements 104 and 106; ¶ 0022; ¶ 0039-0040; sensors electronically coupled to the computing device); a positioning sensor (‘370; fig. 1; element 118; ¶ 0048; In some configurations, the processor 112 may include and/or implement a pose information obtainer 118. The pose information obtainer 118 may obtain pose information regarding the orientation (e.g., pitch, yaw, roll, tilt, etc.), position (e.g., position in a 3D grid), and/or motion of the one or more sensors 104, one or more optical systems 106, and/or the electronic device 102. For example, the pose information obtainer 118 may receive motion and/or rotation measurements from one or more sensors 104. For instance, an accelerometer (e.g., 6-axis accelerometer) may be coupled to a stereoscopic camera (e.g., two sensors 104 and/or optical systems 106). The accelerometer may provide motion measurements to the pose information obtainer 118. In some configurations, the pose information obtainer 118 may obtain a position and/or orientation (e.g., a location and/or pointing direction) of the sensor(s) 104 and/or optical system(s) 106 based on the motion and/or rotation measurements. For example, the pose information obtainer 118 may integrate acceleration and/or rotation measurements to determine the velocity (e.g., translational velocities in 3 dimensions and/or rotational velocities in 3 dimensions) and/or position of the sensor(s) 104, optical system(s) 106, and/or the electronic device 102. In some approaches, the orientation and/or position of a motion sensor 104 may be transformed (e.g., rotated and/or translated) to the orientation and/or position of image sensor(s) 104 and/or optical system(s) 106. In some configurations, position and/or orientation (e.g., pointing direction) may be determined based on one or more images (e.g., stereoscopic images).) electronically coupled to the computing device (‘370; fig. 1); the computing device (‘370; fig. 1; ¶ 0030; FIG. 1 is a block diagram illustrating one example of an electronic device 102 in which systems and methods for mapping an environment may be implemented) including at least one processor (‘370; fig. 1; ¶ 0030; FIG. 1, element 112, processor; ¶ 0032) and a mapping manager (‘370; fig. 1, element 116, mapper; ¶ 0034), the mapping manager including instructions (‘370; fig. 1, element 116, mapper; ¶ 0034; ¶ 0036) which, when executed by the processor (‘370; fig. 1; ¶ 0030; FIG. 1, element 112, processor; ¶ 0032), cause the mapping manager (‘370; fig. 1, element 116, mapper; ¶ 0034) to: obtain mapping data from the scanning sensor (‘370; fig. 2, element 202; ¶ 0078); obtain positioning data from the positioning sensor (‘370; fig. 2, element 202; ¶ 0048-0049); associate the mapping data with the positioning data based at least on time data associated with the mapping data and the positioning data (‘370; ¶ 0079-0082); and generate a map in a first coordinate system based at least on the associated mapping data and positioning data (‘370; fig. 3; ¶ 0081-0087; in some configurations. In some approaches, a map (e.g., voxel map, environmental map, etc.) may be indexed with a global index or coordinates), the map comprising a plurality of voxels (‘370; Abstract; ¶ 0009; ¶ 0022; ¶ 0062) and does not explicitly teach wherein an occupancy probability wherein an occupancy probability threshold value is used to determine whether a voxel includes a point in the map.
Ma, working in the same field of endeavor, however, teaches wherein an occupancy probability threshold value is used to determine whether a voxel includes a point in the map (‘331; fig. 1; ¶ 0014-0015; lidar based environment mapping system; ¶ 0018; An evidence grid is a three-dimensional collection of cells or voxels, where each voxel has an associated probability that the cell is occupied (probability of occupancy) by a feature in the scanned environment; ¶ 0020; the processor 102 removes data associated with voxels that have a probability of occupancy less than a predefined threshold; an occupancy probability threshold value is used to determine whether a voxel includes a point in the map) for the benefit of reducing processing resources required to use the voxel environment map in following stages of the real-time mapping in a moveable object environment application.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Ma for implementing an occupancy probability threshold value to determine whether a voxel includes a point in the map with the techniques disclosed for performing real-time mapping in a movable object environment as taught by Aghamohammadi for the benefit of reducing processing resources required to use the voxel environment map in following stages of the real-time mapping in a moveable object environment application.

In regard to claim 4, Aghamohammadi and Ma teach the system of claim 1 and further teach wherein the instructions to generate the map comprising the plurality of voxels in the first coordinate system based at least on the associated mapping data and positioning data, when executed by the processor (‘370; fig. 1; ¶ 0030; FIG. 1, element 112, processor; ¶ 0032), further cause the mapping manager to: for each voxel of the plurality of voxels of the map: determine one or more points from the mapping data to be located in the voxel (‘370; ¶ 0023); and determine an occupancy probability for the voxel based at least on a number of points in that voxel (‘370; ¶ 0009-0010; ¶ 0022-0023; determine a set of voxel occupancy probability distributions respectively corresponding to a set of voxels based on the set of sensor measurements, measurement points mapped to each respective voxel).

Regarding claim 5, Aghamohammadi and Ma teach the system of claim 4 and further teach wherein the occupancy probability is determined based on a variance of the positioning data associated with the one or more points located in the voxel (‘370; ¶ 0053-0054; probability is determined based on a variance).

In regard to claim 6, Aghamohammadi and Ma teach the system of claim 4 and further teach wherein the instructions, when executed by the processor (‘370; fig. 1; ¶ 0030; FIG. 1, element 112, processor; ¶ 0032), further cause the mapping manager to: for each voxel having the occupancy probability greater than the occupancy probability threshold value (‘331; fig. 1; ¶ 0014-0015; lidar based environment mapping system; ¶ 0018; An evidence grid is a three-dimensional collection of cells or voxels, where each voxel has an associated probability that the cell is occupied (probability of occupancy) by a feature in the scanned environment; ¶ 0020; the processor 102 removes data associated with voxels that have a probability of occupancy less than a predefined threshold; an occupancy probability threshold value is used to determine whether a voxel includes a point in the map): calculate an average position of the one or more points located in the voxel (‘331; ¶ 0032; compiles an average of the multiple measurements per voxel); and generate a point in the map at the average position (‘331; ¶ 0032; returns data for each voxel of the scanning volume).

Regarding claim 7, Aghamohammadi and Ma teach the system of claim 6 and further teach wherein the instructions, when executed, further cause the mapping manager to: for each voxel having the occupancy probability greater than the occupancy probability threshold value (‘331; fig. 1; ¶ 0014-0015; lidar based environment mapping system; ¶ 0018; An evidence grid is a three-dimensional collection of cells or voxels, where each voxel has an associated probability that the cell is occupied (probability of occupancy) by a feature in the scanned environment; ¶ 0020; the processor 102 removes data associated with voxels that have a probability of occupancy less than a predefined threshold; an occupancy probability threshold value is used to determine whether a voxel includes a point in the map): calculate an average intensity value of the one or more points located in the voxel (‘331; ¶ 0015-0018; ¶ 0032; scans an environment with a LiDAR; range, angle and strength and averages the like measurements together per voxel); and associate the average intensity value with the generated point in the map (‘331; ¶ 0032; returns data for each voxel of the scanning volume).

In regard to claim 8, Aghamohammadi teaches a method (‘370; fig. 1; ¶ 0030; FIG. 1 is a block diagram illustrating one example of an electronic device 102 in which systems and methods for mapping an environment may be implemented) for real-time mapping (‘370; Abstract) in a movable object environment (‘370; fig. 1; ¶ 0030; Examples of the electronic device 102 include - vehicles, automobiles, vehicles, automobiles, robots, aircraft, drones, unmanned aerial vehicles (UAVs)), comprising: obtaining mapping data from a scanning sensor (‘370; fig. 2, element 202; ¶ 0078) supported by a movable object (‘370; fig. 1; ¶ 0030; Examples of movable objects that incorporate an electronic device which acquires mapping data from a scanning sensor - vehicles, automobiles, vehicles, automobiles, robots, aircraft, drones, unmanned aerial vehicles (UAVs)); obtaining positioning data from a positioning sensor (‘370; fig. 1; element 118; ¶ 0048; In some configurations, the processor 112 may include and/or implement a pose information obtainer 118. The pose information obtainer 118 may obtain pose information regarding the orientation (e.g., pitch, yaw, roll, tilt, etc.), position (e.g., position in a 3D grid), and/or motion of the one or more sensors 104, one or more optical systems 106, and/or the electronic device 102. For example, the pose information obtainer 118 may receive motion and/or rotation measurements from one or more sensors 104. For instance, an accelerometer (e.g., 6-axis accelerometer) may be coupled to a stereoscopic camera (e.g., two sensors 104 and/or optical systems 106). The accelerometer may provide motion measurements to the pose information obtainer 118. In some configurations, the pose information obtainer 118 may obtain a position and/or orientation (e.g., a location and/or pointing direction) of the sensor(s) 104 and/or optical system(s) 106 based on the motion and/or rotation measurements. For example, the pose information obtainer 118 may integrate acceleration and/or rotation measurements to determine the velocity (e.g., translational velocities in 3 dimensions and/or rotational velocities in 3 dimensions) and/or position of the sensor(s) 104, optical system(s) 106, and/or the electronic device 102. In some approaches, the orientation and/or position of a motion sensor 104 may be transformed (e.g., rotated and/or translated) to the orientation and/or position of image sensor(s) 104 and/or optical system(s) 106. In some configurations, position and/or orientation (e.g., pointing direction) may be determined based on one or more images (e.g., stereoscopic images).) supported by the movable object (‘370; fig. 1; ¶ 0030; Examples of movable objects that incorporate an electronic device which acquires mapping data from a scanning sensor - vehicles, automobiles, vehicles, automobiles, robots, aircraft, drones, unmanned aerial vehicles (UAVs)); associating the mapping data with the positioning data based at least on time data associated with the mapping data and the positioning data (‘370; ¶ 0079-0082); and generating a map in a first coordinate system based at least on the associated mapping data and positioning data (‘370; fig. 3; ¶ 0081-0087; in some configurations. In some approaches, a map (e.g., voxel map, environmental map, etc.) may be indexed with a global index or coordinates), the map comprising a plurality of voxels (‘370; Abstract; ¶ 0009; ¶ 0022; ¶ 0062) and does not teach wherein an occupancy probability threshold value is used to determine whether a voxel includes a point in the map.
Ma, working in the same field of endeavor, however, teaches wherein an occupancy probability threshold value is used to determine whether a voxel includes a point in the map (‘331; fig. 1; ¶ 0014-0015; lidar based environment mapping system; ¶ 0018; An evidence grid is a three-dimensional collection of cells or voxels, where each voxel has an associated probability that the cell is occupied (probability of occupancy) by a feature in the scanned environment; ¶ 0020; the processor 102 removes data associated with voxels that have a probability of occupancy less than a predefined threshold; an occupancy probability threshold value is used to determine whether a voxel includes a point in the map) for the benefit of reducing processing resources required to use the voxel environment map in following stages of the real-time mapping in a moveable object environment application.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Ma for implementing an occupancy probability threshold value to determine whether a voxel includes a point in the map with the techniques disclosed for performing real-time mapping in a movable object environment as taught by Aghamohammadi for the benefit of reducing processing resources required to use the voxel environment map in following stages of the real-time mapping in a moveable object environment application.

Regarding claim 9, Aghamohammadi and Ma teach the method of claim 8 and further teach wherein generating the map comprising the plurality of voxels in the first coordinate system based at least on the associated mapping data and positioning data, further comprises: for each voxel of the plurality of voxels of the map: determining one or more points from the mapping data to be located in the voxel (‘370; ¶ 0023); and determining an occupancy probability for the voxel based at least on a number of points in that voxel (‘370; ¶ 0009-0010; ¶ 0022-0023; determine a set of voxel occupancy probability distributions respectively corresponding to a set of voxels based on the set of sensor measurements, measurement points mapped to each respective voxel).

In regard to claim 10, Aghamohammadi and Ma teach the method of claim 9 and further teach wherein the occupancy probability is determined based on a variance of the positioning data associated with the one or more points located in the voxel (‘370; ¶ 0053-0054; probability is determined based on a variance).

Regarding claim 11, Aghamohammadi and Ma teach the method of claim 9 and further teach the method as further comprising: for each voxel having the occupancy probability greater than the occupancy probability threshold value (‘331; fig. 1; ¶ 0014-0015; lidar based environment mapping system; ¶ 0018; An evidence grid is a three-dimensional collection of cells or voxels, where each voxel has an associated probability that the cell is occupied (probability of occupancy) by a feature in the scanned environment; ¶ 0020; the processor 102 removes data associated with voxels that have a probability of occupancy less than a predefined threshold; an occupancy probability threshold value is used to determine whether a voxel includes a point in the map): calculating an average position of the one or more points in the voxel (‘331; ¶ 0032; compiles an average of the multiple measurements per voxel); and generating a point in the map at the average position (‘331; ¶ 0032; returns data for each voxel of the scanning volume).

In regard to claim 12, Aghamohammadi and Ma teach the method of claim 11 and further teach the method as further comprising: for each voxel having the occupancy probability greater than the occupancy probability threshold value (‘331; fig. 1; ¶ 0014-0015; lidar based environment mapping system; ¶ 0018; An evidence grid is a three-dimensional collection of cells or voxels, where each voxel has an associated probability that the cell is occupied (probability of occupancy) by a feature in the scanned environment; ¶ 0020; the processor 102 removes data associated with voxels that have a probability of occupancy less than a predefined threshold; an occupancy probability threshold value is used to determine whether a voxel includes a point in the map): calculating an average intensity value of the one or more points in the voxel (‘331; ¶ 0015-0018; ¶ 0032; scans an environment with a LiDAR; range, angle and strength and averages the like measurements together per voxel); and associating the average intensity value with the generated point in the map (‘331; ¶ 0032; returns data for each voxel of the scanning volume).

Regarding claim 13, Aghamohammadi and Ma teach the method of claim 8 and further teach the method as further comprising: determining a distribution of points in the mapping data, each point in the mapping data associated with a distance from a nearest neighboring point in the mapping data (‘331; ¶ 0036); and removing any points associated with a distance greater than a distance threshold value (‘331; ¶ 0036).

In regard to claim 14, Aghamohammadi and Ma teach the method of claim 8 and further teach the method as further comprising: downsampling the mapping data by a scaling factor (‘331; ¶ 0020; remove sample data for voxels that have an occupancy less than a predefined threshold); dividing the mapping data into the plurality of voxels (‘331; ¶ 0020-0021; and outputting an average point from the downsampled mapping data for each of the plurality of voxels (‘331; ¶ 0032; compiles an average of the multiple measurements per voxel).

Regarding claim 15, Aghamohammadi teaches a non-transitory computer readable storage medium including instructions stored thereon (‘370; ¶ 0010; ¶ 00191) which, when executed by one or more processors (‘370; fig. 1; ¶ 0030; FIG. 1, element 112, processor; ¶ 0032), cause the one or more processors (‘370; fig. 1; ¶ 0030; FIG. 1, element 112, processor; ¶ 0032) to: obtain mapping data from a scanning sensor (‘370; fig. 2, element 202; ¶ 0078) supported by a movable object (‘370; fig. 1; ¶ 0030; Examples of movable objects that incorporate an electronic device which acquires mapping data from a scanning sensor - vehicles, automobiles, vehicles, automobiles, robots, aircraft, drones, unmanned aerial vehicles (UAVs)); obtain positioning data from a positioning sensor (‘370; fig. 1; element 118; ¶ 0048; In some configurations, the processor 112 may include and/or implement a pose information obtainer 118. The pose information obtainer 118 may obtain pose information regarding the orientation (e.g., pitch, yaw, roll, tilt, etc.), position (e.g., position in a 3D grid), and/or motion of the one or more sensors 104, one or more optical systems 106, and/or the electronic device 102. For example, the pose information obtainer 118 may receive motion and/or rotation measurements from one or more sensors 104. For instance, an accelerometer (e.g., 6-axis accelerometer) may be coupled to a stereoscopic camera (e.g., two sensors 104 and/or optical systems 106). The accelerometer may provide motion measurements to the pose information obtainer 118. In some configurations, the pose information obtainer 118 may obtain a position and/or orientation (e.g., a location and/or pointing direction) of the sensor(s) 104 and/or optical system(s) 106 based on the motion and/or rotation measurements. For example, the pose information obtainer 118 may integrate acceleration and/or rotation measurements to determine the velocity (e.g., translational velocities in 3 dimensions and/or rotational velocities in 3 dimensions) and/or position of the sensor(s) 104, optical system(s) 106, and/or the electronic device 102. In some approaches, the orientation and/or position of a motion sensor 104 may be transformed (e.g., rotated and/or translated) to the orientation and/or position of image sensor(s) 104 and/or optical system(s) 106. In some configurations, position and/or orientation (e.g., pointing direction) may be determined based on one or more images (e.g., stereoscopic images).) supported by the movable object (‘370; fig. 1; ¶ 0030; Examples of movable objects that incorporate an electronic device which acquires mapping data from a scanning sensor - vehicles, automobiles, vehicles, automobiles, robots, aircraft, drones, unmanned aerial vehicles (UAVs)); associate the mapping data with the positioning data based at least on time data associated with the mapping data and the positioning data (‘370; ¶ 0079-0082); and generate a map in a first coordinate system based at least on the associated mapping data and positioning data (‘370; fig. 3; ¶ 0081-0087; in some configurations. In some approaches, a map (e.g., voxel map, environmental map, etc.) may be indexed with a global index or coordinates), the map comprising a plurality of voxels (‘370; Abstract; ¶ 0009; ¶ 0022; ¶ 0062) and does not teach wherein an occupancy probability threshold value is used to determine whether a voxel includes a point in the map.
Ma, working in the same field of endeavor, however, teaches wherein an occupancy probability threshold value is used to determine whether a voxel includes a point in the map (‘331; fig. 1; ¶ 0014-0015; lidar based environment mapping system; ¶ 0018; An evidence grid is a three-dimensional collection of cells or voxels, where each voxel has an associated probability that the cell is occupied (probability of occupancy) by a feature in the scanned environment; ¶ 0020; the processor 102 removes data associated with voxels that have a probability of occupancy less than a predefined threshold; an occupancy probability threshold value is used to determine whether a voxel includes a point in the map) for the benefit of reducing processing resources required to use the voxel environment map in following stages of the real-time mapping in a moveable object environment application.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Ma for implementing an occupancy probability threshold value to determine whether a voxel includes a point in the map with the techniques disclosed for performing real-time mapping in a movable object environment as taught by Aghamohammadi for the benefit of reducing processing resources required to use the voxel environment map in following stages of the real-time mapping in a moveable object environment application.

In regard to claim 16, Aghamohammadi and Ma teach the non-transitory computer readable storage medium of claim 15 and further teach wherein the instructions to generate the map comprising the plurality of voxels in the first coordinate system based at least on the associated mapping data and positioning data, when executed, further cause the one or more processors (‘370; fig. 1; ¶ 0030; FIG. 1, element 112, processor; ¶ 0032) to: for each voxel of the plurality of voxels of the map: determine one or more points from the mapping data to be located in the voxel (‘370; ¶ 0023); and determine an occupancy probability for the voxel based at least on a number of points in that voxel (‘370; ¶ 0009-0010; ¶ 0022-0023; determine a set of voxel occupancy probability distributions respectively corresponding to a set of voxels based on the set of sensor measurements, measurement points mapped to each respective voxel).

Regarding claim 17, Aghamohammadi and Ma teach the non-transitory computer readable storage medium of claim 16 and further teach wherein the instructions, when executed, further cause the one or more processors (‘370; fig. 1; ¶ 0030; FIG. 1, element 112, processor; ¶ 0032) to: for each voxel having the occupancy probability greater than the occupancy probability threshold value (‘331; fig. 1; ¶ 0014-0015; lidar based environment mapping system; ¶ 0018; An evidence grid is a three-dimensional collection of cells or voxels, where each voxel has an associated probability that the cell is occupied (probability of occupancy) by a feature in the scanned environment; ¶ 0020; the processor 102 removes data associated with voxels that have a probability of occupancy less than a predefined threshold; an occupancy probability threshold value is used to determine whether a voxel includes a point in the map): calculate an average position of the one or more points located in the voxel (‘331; ¶ 0032; compiles an average of the multiple measurements per voxel); and generate a point in the map at the average position (‘331; ¶ 0032; returns data for each voxel of the scanning volume).

In regard to claim 18, Aghamohammadi and Ma teach the non-transitory computer readable storage medium of claim 17 and further teach wherein the instructions, when executed, further cause the one or more processors (‘370; fig. 1; ¶ 0030; FIG. 1, element 112, processor; ¶ 0032) to: for each voxel having the occupancy probability greater than the occupancy probability threshold value (‘331; fig. 1; ¶ 0014-0015; lidar based environment mapping system; ¶ 0018; An evidence grid is a three-dimensional collection of cells or voxels, where each voxel has an associated probability that the cell is occupied (probability of occupancy) by a feature in the scanned environment; ¶ 0020; the processor 102 removes data associated with voxels that have a probability of occupancy less than a predefined threshold; an occupancy probability threshold value is used to determine whether a voxel includes a point in the map): calculate an average intensity value of the one or more points in the voxel (‘331; ¶ 0015-0018; ¶ 0032; scans an environment with a LiDAR; range, angle and strength and averages the like measurements together per voxel); and associate the average intensity value with the generated point in the map (‘331; ¶ 0032; returns data for each voxel of the scanning volume).

Regarding claim 19, Aghamohammadi and Ma teach the non-transitory computer readable storage medium of claim 15 and further teach wherein the instructions, when executed, further cause the one or more processors (‘370; fig. 1; ¶ 0030; FIG. 1, element 112, processor; ¶ 0032) to: transform the map into a second coordinate system (‘370; ¶ 0087; voxels first indexed according to a local index or coordinates and then the voxels indexed according a global index or coordinate system); and output the transformed map (‘370; ¶ 0044-0045; display in an interactive user interface).

In regard to claim 20, Aghamohammadi and Ma teach the non-transitory computer readable storage medium of claim 15 and further teach wherein the scanning sensor includes a light detection and ranging (LiDAR) sensor (‘370; ¶ 0022; LiDAR sensors), and wherein the positioning sensor includes a real time kinematic (RTK) sensor (‘370; ¶ 0140; position sensors, tilt sensors, etc.) or an inertial measurement unit (IMU) sensor (‘370; ¶ 0140; accelerometer, gyroscopes, etc.).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Aghamohammadi et al. (U. S. Patent Application Publication 2018/0012370 A1, hereafter ‘370) as applied to claims 1 and 4-20 above, and in view of Ma et al. (U. S. Patent Application Publication 2014/0025331 A1, hereafter ‘331) as applied to claims 1 and 4-20 above, and further in view of Gentil et al. (“3D Lidar-IMU Calibration based on Upsampled Preintegrated Measurements for Motion Distortion Correction”).

In regard to claim 2, Aghamohammadi and Ma teach the system of claim 1 but do not teach wherein the instructions to associate the mapping data with the positioning data based at least on the time data associated with the mapping data and the positioning data, when executed by the processor, further cause the mapping manager to: upsample the positioning data to include a number of positions equal to a number of points in the mapping data; and associate each point in the mapping data to a corresponding position in the upsampled positioning data.
Gentil, working in the same field of endeavor, however, teaches the mapping manager to: upsample the positioning data to include a number of positions equal to a number of points in the mapping data (Gentil; page 2150, section II, through page 2152); and associate each point in the mapping data to a corresponding position in the upsampled positioning data (Gentil; page 2150, section II, through page 2152) for the benefit of directly calibrate a 6-DoF-IMU/3D-lidar sensor pair so that the positioning data includes a number of positions equal to a number of points in the mapping data.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined the techniques for upsample the positioning data as taught by Gentil with the with the techniques disclosed for performing real-time mapping in a movable object environment as taught by Aghamohammadi in view of Ma for the benefit of directly calibrate a 6-DoF-IMU/3D-lidar sensor pair so that the positioning data includes a number of positions equal to a number of points in the mapping data.

Regarding claim 3, Aghamohammadi, Ma and Gentil teach the system of claim 2 and further teach the system as further comprising: clock circuitry electronically coupled to the scanning sensor and the positioning sensor (‘370; fig. 9; ¶ 0180-0185; bus 956 interconnects the major hardware functional blocks providing bus access and timing control to allow shared use of the data and control structures), to provide the time data associated with the mapping data and the positioning data (‘370; ¶ 0058; the mapping data and the positioning data determined at a time step; each time step, every time step, etc.).

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20180075643 A1	A method for constructing a 3D reference map useable in real-time mapping, localization and/or change analysis, wherein the 3D reference map is built using a 3D SLAM (Simultaneous Localization And Mapping) framework based on a mobile laser range scanner. A method for real-time mapping, localization and change analysis, in particular in GPS-denied environments, as well as a mobile laser scanning device for implementing said methods.

US 20190332118 A1	A vehicle can include various sensors to detect objects in an environment. Sensor data can be captured by a perception system in a vehicle and represented in a voxel space. Operations may include analyzing the data from a top-down perspective. From this perspective, techniques can associate and generate masks that represent objects in the voxel space. Through manipulation of the regions of the masks, the sensor data and/or voxels associated with the masks can be clustered or otherwise grouped to segment data associated with the objects. At operation 106, the process 100 can include associating the sensor data with a voxel space. An example 108 illustrates a voxel space including five voxels in each dimension (e.g., x, y, and z), although any number of voxels may be included in the voxel space. In some instances, the voxel space may correspond to a physical environment, such as an area around an origin or a virtual origin of the sensor data. For example, the voxel space may represent an area 100 meters wide, 100 meters long, and 20 meters high. Further, each voxel (e.g., a voxel 110) in the voxel space may represent a physical area, such as 25 centimeters in each dimension. As can be understood in the context of this disclosure, the voxel space may represent any region of an environment (e.g., a region proximate to the vehicle which is updated as the vehicle moves), and individual voxels may represent any volume as well. In some instances, voxels may be a uniform size throughout the voxel space, while in some instances, a volume of a voxel may vary based on a location of the voxel relative to an origin of the data. For example, as the density of sensor data may decrease as a distance from a sensor increases, the size of a voxel in a voxel space may increase in proportion to a distance from the voxel to a sensor (or an origin representing a plurality of sensors).

US 20180058861 A1	Embodiments include apparatus and methods for generating a localization geometry or occupancy grid for a geographic location. Point cloud that describes a vicinity of a pathway is collected by a distance sensor and describing a vicinity of the pathway. The point cloud data is reduced or filtered to a predetermined volume with respect to the roadway. The remaining point cloud data is projected onto a two-dimensional plane including at least one pixel formation. A volumetric grid is defined according to the at least one pixel formation, and a voxel occupancy for each of a voxels forming the volumetric grid is determined. The arrangement of the voxel occupancies or a sequence of data describing the voxel occupancies is a localization geometry that describes the geographic location of the pathway.

US 20190003836 A1	A mapping system, comprising an inertial measurement unit; a camera unit; a laser scanning unit; and a computing system in communication with the inertial measurement unit, the camera unit, and the laser scanning unit, wherein the computing system computes first measurement predictions based on inertial measurement data from the inertial measurement unit at a first frequency, second measurement predictions based on the first measurement predictions and visual measurement data from the camera unit at a second frequency and third measurement predictions based on the second measurement predictions and laser ranging data from the laser scanning unit at a third frequency.

US 20200249670 A1	A server device efficiently acquires information of a surrounding area of a movable body for updating map information while suppressing communication load. Condition information indicating a condition of autonomous driving is received from a first movable body capable of autonomous driving based on a state of a surrounding area of the first movable body and a map, and a request for state information is transmitted to a second movable body capable of transmitting the state information indicating a state of a place where the first movable body has moved, and when the received condition information indicates that the autonomous driving has been possible, transmission of the request is prevented. A space in the map is divided into a plurality of grid-aligned voxels, and information such as a three-dimensional normal distribution showing the distribution of points in each voxel, or occupancy probability of an obstacle in each voxel is calculated as a voxel value based on the absolute positions of the point cloud. Map data including such voxel values is generated. The server device 10 transmits part or all of the map data stored in the storage unit 12 to the vehicle 5 as necessary. Note that a plurality of types of map data may be stored in the storage unit 12. For example, map data representing positions or display content of signals, road signs, or the like, map data representing obstacles in surrounding areas of roads, map data representing surfaces, or the like may be stored. Furthermore, a plurality of pieces of map data may be stored in the storage unit 12 according to types of the vehicles and the like.

US 20110311099 A1	The method operates by estimating the differential movement of the scene picked up by a vertically-oriented camera. Estimation includes periodically and continuously updating a multiresolution representation of the pyramid of images type modeling a given picked-up image of the scene at different, successively-decreasing resolutions. For each new picked-up image, an iterative algorithm of the optical flow type is applied to said representation. The method also provides responding to the data produced by the optical-flow algorithm to obtain at least one texturing parameter representative of the level of microcontrasts in the picked-up scene and obtaining an approximation of the speed, to which parameters a battery of predetermined criteria are subsequently applied. If the battery of criteria is satisfied, then the system switches from the optical-flow algorithm to an algorithm of the corner detector type. See figs. 1 and 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613